Citation Nr: 1808250	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  12-31 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to October 1981. 

These matters come to the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The claims were previously remanded by the Board in June 2011 and August 2017.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

These matters were previously remanded by the Board in August 2017 for issuance of a supplemental statement of the case (SSOC).  Thereafter, an October 5, 2017, SSOC was sent to the Veteran.  A review of the record reveals that additional evidence has been associated with record since the most recent October 5, 2017 SSOC that has not yet been reviewed by the AOJ.  This newly-associated evidence includes October 6, 2017, VA examination reports and VA medical (CAPRI) records. 

A remand is again necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  Therefore, these matters are again remanded so that the AOJ can consider the newly associated evidence in the first instance.  

Additionally, the record contains recent, returned mail.  Thus, on remand, the RO should attempt to obtain the Veteran's most current mailing address.

Finally, updated VA treatment records since October 6, 2017, should be secured on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain the Veteran's most current mailing address.

2.  Obtain updated VA treatment records since October 6, 2017, and associate them with the claims file.  

3.  Following any additional development deemed necessary by the AOJ, readjudicate the Veteran's claims on appeal with consideration of all additional evidence associated with the claims file since the October 5, 2017, SSOC.  If any claim on appeal remains denied, provide the Veteran and his representative with an SSOC and allow an appropriate time for response before returning the matters to the Board for further adjudication, if otherwise in order.  

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).












	(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




